Terminal Disclaimer
The terminal disclaimer filed on 6 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11,048,839 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach the combination of limitations of: determining, by analyzing a quantum circuit design intended for execution by the quantum processor using an initial state of the quantum processor, a number of qubits available for error correction while the quantum circuit design is execute by the quantum processor, selecting, by the quantum processor, from a library of error correction techniques, a first error correction technique, the first error correction technique being implementable using the number of qubits available for error correction, the first error correction technique having a first runtime, probabilistically determining, by analyzing the quantum circuit design and the set of parameters, a number of iterations of the quantum circuit design to obtain a threshold level of accuracy when the quantum circuit design is executed by the quantum processor with an error rate determined by averaging together a set of outputs of multiple iterations, determining, by analyzing the quantum circuit design and the set of parameters, a second runtime required to execute, by the quantum processor, the number of iterations, and executing, by the quantum processor responsive to determining that the first runtime is shorter than the second runtime, an error-corrected quantum circuit design, the error-corrected quantum circuit design comprising the quantum circuit design and the first error correction technique, in combination with other limitations as recited in independent claims 1, 9, and 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090. The examiner can normally be reached M-F 07:30-17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
3 June 2022




/ARIC LIN/Examiner, Art Unit 2851   

                                                                                                                                                                                                     /JACK CHIANG/Supervisory Patent Examiner, Art Unit 2851